DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/14/2021.
Applicant’s election without traverse of Species D in the reply filed on 05/14/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2223561 (patented 08/08/1939) issued to Garriga.
Regarding claim 5, Garriga discloses a bee comb for beekeeping (figures 1-3), comprising: a first unit comb 7 (figures 2 and 4-6, enclosing part 7; page 1, column 2, lines 29-38) which includes a first frame (figures 2 and 4-6; page 2, column 1, lines 3-12 shows the enclosing part 7 having side walls, with the side walls being frames) having a lattice shape (figures 2 and 4-6) and a first unit comb foundation (figures 2 and 4-6) which has a plurality of first unit holes 9 (figure 2, cells 9) formed therein so that honey is stored therein (page 2, column 1, lines 26-33); a second unit comb 8 (figures 2 and 4-6, enclosing part 8; page 1, column 2, lines 29-38) which is installed to be slidable relative to the first frame (page 2, column 1, lines 51-63) and includes a second unit comb foundation (figures 2 and 4-6) which includes a plurality of second unit holes 9’ (figures 2 and 4-6, cells 9’) formed in a second frame (figures 2 and 4-6; page 2, column 1, lines 26-34) thereof so that honey is stored therein (page 2, column 1, lines 26-34); a third unit comb 10 (figures 2 and 4-6, matrix wall 10) which is installed between the first and second unit combs (figures 2 and 4-6), is installed to be slidable relative to the first and second frames (figures 2 and 4-6; page 2, column 1, lines 18-40), and includes a third unit comb foundation (figures 2 and 4-6; page 1, column 2, lines 29-49) which has a plurality of third unit holes (figures 2 and 4-6; page 2, column 1, lines 3-12) formed in a third frame thereof (figures 2 and 4-6; page 2, column 1, lines 3-12 show how matrix wall 10 has its own frame) so that honey is stored therein (page 2, column 1, lines 26-34---see annotated figure 1 below); 

    PNG
    media_image1.png
    867
    652
    media_image1.png
    Greyscale

Annotated Figure 1: Figure 2 of Garriga, with annotations showing unit combs and a coupling unit
and a coupling unit 14 (figure 2, linkage 14; page 2, column 1, lines 3-12; see annotated figure 1 above) which allows the first, second, and third unit combs to be pressed against each other to form the first, second and third unit holes into a single unit hole (figures 2 and 4; page 1, column 2, line 43 – page 2, column 1, line 12; see annotated figure 1 above) and allows honey stored in the first, second, and third unit holes to flow downward when the first, second, and third unit holes are misaligned (page 2, column 1, lines 13-47; see annotated figure 2 below) when one of the first, second, and third frame slides so as to allow honey in the first, second, and third unit holes to flow downward (page 2, column 1, lines 13-47).

    PNG
    media_image2.png
    479
    681
    media_image2.png
    Greyscale

Annotated Figure 2: Figures 4-6 of Garriga, showing misalignment of the first, second, and third unit combs, which leads to honey flowing downward from the unit combs.



Regarding claim 6, as dependent on claim 5, Garriga discloses the limitations of claim 5. Garriga also discloses a honey collection path 19 (figure 3, receptacle 19; page 2, column 1, lines 13-47; see annotated figure 3 below) being formed below the first, second, and third frames to collect honey flowing downward when the first, second, and third frames are misaligned (figures 3-6; page 2, column 1, lines 13-47 and 51-63).

    PNG
    media_image3.png
    604
    721
    media_image3.png
    Greyscale

Annotated Figure 3: Figure 3 of Garriga, showing a honey collection path below unit combs




Prior Art References
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: U.S. Patent Nos. 4280236 (Herman) and 2717432 (Willard) disclose honeycomb cells that are coupled to each other through separate honeycomb frames; U.S. Patent Publication No. 20140024289 (Fendrik; disclosed in Information Disclosure Statement) discloses two honeycomb frames being coupled together; KR101908461 (Lee Chung-Young) discloses coupled honeycomb frames with inclined honeycomb cells and a sliding mechanism for the coupled honeycombs to release stored honey from their inclined cells; U.S. Patent No. 9826721 (Anderson) discloses a honey collection area with vertically-oriented honeycomb systems above the area, with the honeycomb systems having both movable and fixed parts; U.S. Patent Nos. 2919450 (Singer), 5162014 (Moore), 6746305 (Malacsina), 10813344 (Adams) and U.S. Patent Pub. No. 20150320018 (Amundson) disclose mounting honeycomb frames in a side-to-side arrangement; U.S. Patent Publication No. 20160015007 (Sinanis) discloses slidable frames and slidable honeycombs that can be inserted into a beehive housing; and WO2017080396 (Lou) discloses a plurality of working units working independently from each other; each of the working units including an artificial frame and three layers of honey-storing rooms movably arranged in the artificial frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647